Sur Petition for Rehearing
Before BIGGS, Chief Judge, and MARIS, GOODRICH, KALODNER, STALEY and HASTIE, Circuit Judges.
PER CURIAM.
The petition for rehearing considered, we adhere to our view that the record affords adequate basis for the conclusion of the trial court that the stripper did not have a depletable interest in the mineral in place. It is strongly urged in the present petition that decisions of the Court of Appeals for the Fourth Circuit, cited and discussed in our opinion on this appeal, reach a contrary result on very similar facts. We are not sure what that Court of Appeals would do in reviewing a decision against the stripper on the facts of our case. But regardless of that, we are still persuaded that an affirmance is proper.
The petition will be denied.